DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Office Action is in response to Applicant’s amendments/remarks filed 7/29/21.  Claims 8-14 were amended; claims 15-20 were cancelled; and claims 1-7 were previously withdrawn.  Claims 1-15 are presently pending and claims 8-15 are presented for examination.
Response to Arguments
Applicant’s arguments, see pages 6-10 of Remarks, filed 7/29/21, with respect to the rejections of claims 8-15 under 35 U.S.C. 112(a) have been fully considered, some of which are persuasive.  Therefore some of the grounds of rejection are withdrawn, however the rejections of claims 8-14 under 35 U.S.C. 112(a) are maintained on the grounds presented in the following Office Action and further including new grounds of rejection necessitated by amendment.
Applicant’s arguments, see pages 10-14 of Remarks, filed 7/29/21, with respect to the rejections of claims 8-15 under 35 U.S.C. 112(b) have been fully considered, some of which are persuasive.  Therefore some of the grounds of rejection are withdrawn, however the rejections of claims 8-14 under 35 U.S.C. 112(b) are maintained on the grounds presented in the following Office Action.
Claim Objections
4.	Claim 8 is objected to because of the following informalities:  
function threshold” which should be amended to instead recite “the velocity fluctuation threshold”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 8-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  In determining whether a lack of enablement exists, the Wands factors (see MPEP 2164.01(a)) are considered as follows:
Regarding claims 8-15,
	Specifically, newly amended independent claim 8 recites:
	“A drum washing machine comprising:
	a drum;

a processor configured to: 
select a load range to which a current load of the drum belongs corresponding to an average starting power of the drum from a plurality of load ranges;  
set a velocity fluctuation threshold for weighing protection corresponding to the load range to which the current load of the drum belongs from a plurality of velocity fluctuation thresholds; and
control the motor to rotate the drum based on the velocity [[function]] fluctuation threshold set”,
however there is inadequate supportive description within the specification that provides any explanation as to how this is accomplished or what mechanism(s) are used.  Upon review of the disclosure, the specification teaches a control apparatus for the drum washing machine comprising the processor, a communication interface, a memory, and a bus [¶0041], wherein the processor is configured to execute program modules stored in the memory [¶0040].  It is unclear how the processor alone is configured to “select a load range” and “set a velocity fluctuation threshold for weighing protection” independent of the control apparatus as its associated elements such as the memory which is essential for referencing a pre-stored corresponding relationship between a threshold for the average starting power and the load range, and a pre-stored corresponding relationship between the load range and a velocity fluctuation threshold for weighing protection [¶0036].  The written description provides no explanation as to what structural element(s) enable said processor to measure/sense/detect/determine an set a velocity fluctuation threshold for weighing protection corresponding to the load range to which the current load of the drum belongs from a plurality of velocity fluctuation thresholds”, however there is inadequate supportive description for said “velocity fluctuation threshold for weighing protection” and it is unclear what settings are made.  The specification does not adequately describe whether said “velocity fluctuation threshold for weighing protection” refers to a target drum velocity or a range in which the drum velocity is permitted to fluctuate.  The specification further fails to describe the structures of the “velocity-fluctuation-threshold acquiring module”, and it is unclear what structural element(s) enable said module to set/monitor/regulate a velocity fluctuation threshold for weighing protection.  Paragraph [¶0008] of the specification teaches that “An objective of the present disclosure is to provide a drum washing machine, and a control method and a control apparatus for the same, aiming to solve problems existing in a control method for a washing machine in the prior art, i.e. collision with a drum in a weighing process and failure of dehydration for one piece of clothes”.  However, in the description of claim 1, it cannot be technically recognized whether or not “collision with a drum in a weighing process and failure of dehydration for one piece of clothes” can be determined in the processor step of “set[ting] a velocity fluctuation threshold for weighing protection corresponding to the load range” defined by claim 8.  From the teachings of paragraphs [¶0040]-[¶0052], it can be surmised that the control apparatus for the drum washing machines includes a processor, a communication interface, a memory, and a bus [¶0041], however there is inadequate description explicitly teaching the necessary structural elements/mechanisms that would enable the claimed functions dehydration eccentric velocity fluctuation values detailed in Table 2 of the specification.  None of the prior art available fairly teaches or suggests such an apparatus comprising a processor in the specifically claimed configuration, and the operation of such features would not be obvious to one having ordinary skill in the art at the time of invention. Given an absence of working examples within the disclosure of the instant application, the inventor provides insufficient direction for one having ordinary skill in the art to fairly predict how to make and/or use the full scope of the claimed invention without undue experimentation.  On this basis, a conclusion of lack of enablement is reached for independent claim 8.
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 8,
Lines 5-7 recite a processor configured to “select a load range to which a current load of the drum belongs corresponding to the average starting power from a plurality of load ranges” which renders the claim indefinite because it is unclear whether regulating a load range to which a current load of the drum belongs requires additional unclaimed structural element(s) of the apparatus essential to monitoring current load of the drum.
Lines 8-10 recite a processor configured to “set a velocity fluctuation threshold for weighing protection corresponding to the load range to which the current load of the drum belongs from a plurality of velocity fluctuation thresholds” which renders the claim indefinite.  The claim does not define what constitutes “a velocity fluctuation threshold for weighing protection” and one having ordinary skill in the art would not be reasonably apprised of the scope of said claim limitation.  It is further unclear what is defined by “velocity fluctuation threshold” since it is unclear whether regulating a velocity fluctuation threshold requires additional unclaimed structural element(s) of the apparatus to monitor said velocity.
The scope of the claim is unascertainable and therefore deemed indefinite. 
Regarding claim 13,
Lines 1-4 recite “wherein each of the plurality of velocity fluctuation thresholds for weighing protection is smaller than a predetermined maximum weighing safety eccentric velocity fluctuation corresponding to a maximum load in the corresponding each of the plurality of load ranges” which renders the claim indefinite since the term “a predetermined maximum weighing safety eccentric velocity fluctuation” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite 
Regarding claim 14,
Lines 2-3 recite “wherein the each of the plurality of velocity fluctuation thresholds for weighing protection is one of a plurality of predetermined maximum dehydration eccentric velocity fluctuations” which renders the claim indefinite since the term “a predetermined maximum dehydration eccentric velocity fluctuation” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of invention.  The metes and bounds of the claim cannot be ascertained because a person having ordinary skill in the art does not know what constitutes a maximum dehydration eccentric velocity fluctuation.
Conclusion
9.	See the attached ‘Notice of References Cited’ for a comprehensive list of the closest prior art made of record and not relied upon that is considered pertinent to applicant's disclosure. 
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711